Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Hansum Talbot on 07/26/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 12/03/2020:
Claims 1, 5, 11-16: cancelled.
Claim 2: The device of claim 10, wherein the vacuum system being configured to create a negative pressure in the tubing by removing air from the device via the first open end and the second open end, causing any fluids in the sterile absorbent sponge to be evacuated into the one or more sets of the plurality of holes of the tubing into the vacuum system.
Claim 3, line 1 replace “claim 1” with ---claim 10---
Claim 4, line 1 replace “claim 1” with ---claim 10---
Claim 6: The device of claim 10, wherein the coupler is moveable over [[the]] two sections of the tubing to allow the loop to be increased or reduced in size.

Claim 9, line 1 replace “claim 1” with ---claim 10---
Claim 10:	A siphoning device configured for automatically removing fluid/blood from a surgical site, comprising:
a sterile , wherein the continuous loop comprises a central portion made of a rigid material; the tubing between the first open end and the central portion of the continuous loop is flexible and the tubing between the second open end and the central portion of the continuous loop is flexible, and where are configured to connect with a vacuum system and where [[a]] the central portion of the continuous loop is configured to extend across an airway of a person’s throat at a back of the person’s mouth
a coupler configured to join the first open end and the second open end;
a plurality of holes punctuating a circumference of the tubing, [[the]] one or more sets of holes being distributed along a longitudinal direction of the sterile 
a sterile absorbent sponge comprised of polyvinyl alcohol, the sterile absorbent sponge being at least 2 cm in diameter adapted to block the back of a person’s throat and to encompass the plurality of holes, the sterile absorbent sponge being permeable to bodily fluids; and
a vacuum system coupled to the first open end and the second open end of the sterile 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-4, 6-10 are allowed. The art of record does not teach or render obvious a siphoning device configured for automatically removing fluid/blood from a surgical site, including a sterile tubing having a first open end, a second open end, and a continuous loop disposed between the first open end and the second open end, wherein the continuous loop having a central portion made of a rigid material; the tubing between the first open end and the central portion of the continuous loop is flexible and the tubing between the second open end and the central portion of the continuous loop is flexible, and where the central portion of the continuous loop is configured to extend across an airway of a person’s throat at a back of the person’s mouth and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772